Citation Nr: 0928676	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-09 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posstraumatic 
stress disorder.

2.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In September 2007, the Veteran raised the issues of 
entitlement to service connection for a skin rash, high blood 
pressure, elevated cholesterol, and toe nail fungus, to 
include as due to Agent Orange.  These issues have not been 
developed for appellate review and are therefore referred to 
the RO for appropriate disposition. 

The issue of entitlement to service connection for a low back 
disorder is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show a diagnosis of 
posttraumatic stress disorder (PTSD) that conforms to the 
criteria of Diagnostic and Statistical Manual of Mental 
Disorders (1994) (DSM-IV).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for service connection 
for PTSD, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to 
adjudication of the Veteran's claim, a November 2006 letter 
satisfied the duty to notify provisions, including notice of 
laws and regulations governing disability ratings and 
effective dates.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Thus, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007); cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 
3654 (U.S. June 16, 2008) (No. 07-1209) (holding that 
although Veterans Claims Assistance Act of 2000 notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).

All identified and available service treatment records and VA 
treatment records have been obtained and associated with the 
claims file.  The Veteran has not identified any pertinent 
private treatment records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 
3.159.  The Veteran was afforded a VA examination in February 
2007 in connection with his claim.  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are 


not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (finding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant). 

In the instant case, the Veteran's claim of entitlement to 
service connection for PTSD, major depression, and 
lumbosacral degenerative joint disease with radiculopathy 
secondary to an injury sustained in the Republic of Vietnam 
was received in December 2005.  By a rating decision dated in 
March 2007, service connection was granted for an anxiety 
disorder (also claimed as major depression and PTSD), and a 
10 percent evaluation was assigned.  The rating decision 
denied entitlement to service connection for PTSD and a low 
back disorder.  A notice of disagreement to the denial of 
service connection for a low back disorder and for PTSD was 
received in July 2007 and the appeal to these issues was 
perfected in April 2008.

Service connection may be established for a disability 
resulting from a disease or injury which is clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  In order 
to establish service connection for the Veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   

Specifically, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of DSM-IV.  38 C.F.R. § 4.125.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this regard, the Veteran's service treatment 
records are negative for any complaints, symptoms, or 
diagnoses of any psychiatric disorders, to include PTSD.  

Post-service, a VA treatment record dated in April 2006 noted 
the Veteran's history of major depression.  The Veteran 
reported experiencing some nightmares of "someone after 
him."  He further reported that loud noises and airplanes 
scared him.  He reported no flashbacks, no psychotic 
episodes, a "pretty good" appetite, some hyperawareness at 
times, and "mood in the middle in general."  The Veteran's 
appearance was acceptable, he was nourished, and he walked 
with a steady gait.  His attitude/behavior was calm, 
cooperative, and adequate.  His speech was regular and his 
tone and volume were normal.  His mood was euthymic and 
congruent and he had a full range of affect.  Finally, his 
thought process was logical, coherent, and goal directed, and 
he had no unusual thought content.  The Veteran reported no 
suicidal or homicidal ideation.  His personal insight 
capacity was adequate and his judgment capacity was not 
impaired.  The assessment was history of major depression and 
it was noted that the Veteran "[was at that time] reporting 
what sound[ed] to be PTSD traits."

During a February 2007 VA examination conducted by a 
physician after a review of the claims file, the Veteran 
reported that he experienced depression several times a week 
for several hours at a time, dating back to 2000 when he sold 
his business.  The Veteran denied having experienced any 
significant medical or mental problems in the military.  The 
Veteran reported that he had been married for thirty-six 
years, and described his marriage as "great."  He also 
reported that he had positive relationships with his son and 
several friends.  The Veteran reported daily alcohol use and 
no other substance use.  The Veteran reported no history of 
suicide attempts or violence/assaultiveness.  

The VA examiner noted that the Veteran's general appearance 
was clean, he was neatly groomed, and he was casually and 
appropriately dressed.  His speech and psychomotor activity 
were unremarkable.  The Veteran's affect was normal, but his 
mood was uncomfortable.  His orientation was intact to 
person, time, and place.  His thought process and thought 
content were both unremarkable.  No delusions were reported.  
It was next reported that the Veteran understood the outcome 
of his behavior, he partially understood that he had a 
problem, and he was of average intelligence.  It was noted 
that the Veteran had sleep impairment; he slept for four to 
five hours per night, but his energy was good.  The Veteran 
had no inappropriate or obsessive/ritualistic behavior, panic 
attacks, episodes of violence, or homicidal or suicidal 
thoughts.  The extent of his impulse control was fair, and he 
was able to maintain minimal personal hygiene.  The Veteran's 
remote memory and immediate memory were both normal and his 
recent memory was mildly impaired.  

At the examination, the Veteran's reported PTSD stressors 
included witnessing a natural disaster during his military 
service in Chu Lai, Vietnam.  The examiner noted "[the] 
Veteran was at Chu Lai when it was struck by Typhoon Hester.  
He was in his hooch and was almost swept away.  Three 
soldiers were killed in the storm."  The Veteran reported 
that sexual assault was inapplicable.  Reported 
symptomatology included recurrent and intrusive distressing 
recollections of the event, restricted range of affect, sense 
of a foreshortened future, difficulty falling or staying 
asleep, difficulty concentrating, and hypervigilance.  

The VA examiner reported that the Veteran did not meet the 
criteria for PTSD using the Clinician Administered PTSD Scale 
and the Structured Clinical Interview for DSM-IV, as "[he] 
did not endorse a sufficient number of symptoms from 
Criterion C (an individual must have at least 3 and he 
endorsed 2)."  The Veteran's Global Assessment of 
Functioning score was 75.  The examiner ultimately opined 
that "[the] Veteran does not have PTSD.  He is not 
unemployable due to a mental disorder [...] [h]owever, he does 
have anxiety disorder not otherwise specified and this is due 
to traumatic experiences during Typhoon Hester."  

The preponderance of the medical evidence of record does not 
show a current diagnosis of PTSD for VA purposes.  The 
Veteran's service treatment records are negative for any 
complaints, diagnoses, or treatments for PTSD.  The medical 
evidence of record includes a report from the February 2007 
VA examiner opining that the Veteran does not have a current 
diagnosis of PTSD.  Specifically, the examiner opined that 
the Veteran did not meet the criteria for PTSD, as he did not 
endorse a sufficient number of symptoms.  Moreover, a private 
treatment record dated in April 2006 indicated that the 
Veteran's PTSD score equaled zero.  

In the present case, the competent medical evidence of record 
does not show a diagnosis of PTSD for VA purposes at any time 
during the appeal period.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  As such, service connection for PTSD 
is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.   However, as there is no medical 
diagnosis of PTSD that conforms to DSM-IV, the preponderance 
of the evidence is against this claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied. 


REMAND

The Veteran is seeking entitlement to service connection for 
chronic lumbosacral strain with left lower extremity sciatica 
claimed as lumbosacral degenerative joint disease with 
radiculopathy.  After reviewing the claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist the Veteran.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2008 & Supp. 
2008).  

The record does not demonstrate that the Veteran's claim has 
been sufficiently developed.  Service treatment records 
document complaints of lower back pain and diagnoses of back 
disorders.  In a letter from a private doctor dated in 
October 1969, it was reported that the Veteran had been seen 
in September 1967, October 1967, and March 1968 with 
recurring lumbar myalgia.  X-radiographies (x-rays) dated in 
November 1969 revealed spina bifida occulta.  

In December 1969, the Veteran underwent an orthopedic consult 
at which time he reported bilateral ankle pain and low back 
pain that had begun in October 1967.  The Veteran also 
reported that his back pain had worsened since basic training 
but would let up when he was not exerting himself.  Upon 
examination, his back was supple to spasm and he was able to 
touch his toes with his hands.  The impression was spina 
bifida occulta and chronic low back pain.  A physical profile 
serial report dated in December 1969 also noted chronic low 
back pain.  However, x-rays taken in January 1970 revealed a 
negative lumbar spine.  

The Veteran's disposition form dated in December 1969 noted a 
three year history of back pain that worsened with lifting 
and bending.  The form further noted that the Veteran had 
seen a civilian doctor five times and was treated with the 
usual measures for back strain.  X-rays of the lumbosacral 
spine revealed spina bifida occulta, a defect at the 
posterior bony wall of the spinal canal, without associated 
abnormality of the spinal cord or meninges.  Finally, the 
form noted that upon physical examination, the Veteran's back 
was normal.  

The Veteran's January 1972 separation examination found no 
abnormality of the spine, and he reported that "[his] health 
[was] good at the present time from [his] last physical."  

Post-service, in February 2007, a VA examiner diagnosed 
chronic lumbosacral strain after conducting a physical 
examination of the Veteran.  The examiner opined 

"[t]he [Veteran's] chronic lumbosacral 
strain and left lower extremity sciatica 
are less likely as not (less than 50/50 
probability) caused by a result of his 
service in the army from 1969 to 1975 
[sic].  The [Veteran's] 


symptoms have been progressive in nature 
and largely occurred after his enlistment 
in the military, beginning in the year 
2000."  

While no diagnosis of a back disorder was noted upon the 
Veteran's entry into service, service treatment records 
indicated a diagnosis of lumbar myalgia one month prior to 
entry into service.  Moreover, x-rays taken just one month 
after the Veteran's entry into service revealed spina bifida 
occulta.  However, the February 2007 VA examiner's opinion 
failed to address whether the Veteran's current low back 
disorder is related to either complaints and diagnoses 
documented in private medical records prior to service and/or 
complaints and diagnoses documented in the Veteran's service 
treatment records.  Therefore, it is unclear whether the 
Veteran's current low back disorder is related to his 
military service.  Additionally, in rendering the nexus 
opinion, the VA examiner stated that the Veteran served in 
the army from 1969 to 1975, when in fact, his service dates 
were 1969 to 1972.  

Therefore, the Board finds that a VA examination is needed to 
determine whether there exists any relationship between the 
Veteran's current low back disorder and his military service 
in 1969 to 1975.  38 U.S.C.A. § 5103A (d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must schedule the Veteran for a 
VA examination to determine the nature and 
etiology of any low back disorder found.  
The Veteran's claims file must be made 
available to the examiner for review.  All 
necessary studies and tests must be 
conducted.  After reviewing the private 
medical records prior to service, the 
Veteran's service treatment records, and 
postservice medical records, the examiner 
must provide an opinion as to whether any 
current back disorder found is related to 
any symptomatology and/or diagnoses in the 
private 


medical records prior to his military 
service.  If so, the examiner must state 
whether any disorders found to exist prior 
to his military service, underwent a 
permanent increase in the underlying 
disorder during the Veteran's military 
service.  The examiner must also state 
whether any current disorder is related to 
any symptomatology and/or diagnoses in the 
Veteran's service treatment records.  
Additionally, the examiner must state 
whether the spina bifida occulta diagnosed 
in service is a congenital defect, and if 
so, whether the evidence shows a 
superimposed disease or injury in service 
that created an additional disability.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination scheduled and to cooperate in 
the development of his claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above actions have been 
completed, the RO must readjudicate the 
issue of entitlement to service connection 
for a low back disorder.  If the benefit 
sought on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the Veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.


No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


